--------------------------------------------------------------------------------

Exhibit 10.1

EMPLOYMENT AGREEMENT


This Employment Agreement (the "Agreement"), entered into effective as of the
1st day of April 2008, by and between RICK'S CABARET INTERNATIONAL, INC., a
Texas corporation (the "Company"), and ERIC LANGAN ("Executive").


W I T N E S S E T H:


WHEREAS, Company desires to employ Executive as provided herein; and


WHEREAS, Executive desires to accept such employment.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Employment.  Company hereby employs Executive and Executive hereby accepts
employment with Company upon the terms and conditions hereinafter set forth.


2.    Duties.  Subject to the power of the Board of Directors of Company to
elect and remove officers, Executive will serve the Company as its President and
Chief Executive Officer and will faithfully and diligently perform the services
and functions relating to such office or otherwise reasonably incident to such
office, provided that all such services and functions will be reasonable and
within Executive's area of expertise.  Executive will, during the term of this
Agreement (or any extension thereof), devote his full business time, attention
and skills and best efforts to the promotion of the business of Company.  The
foregoing will not be construed as preventing Executive from making investments
in other businesses or enterprises provided that (a) Executive agrees not to
become engaged in any other business activity that interferes with his ability
to discharge his duties and responsibilities to Company and (b) Executive does
not violate any other provision of this Agreement.


3.    Term.  Subject to the terms and conditions hereof, the term of employment
of Executive will commence as of the date hereof (the "Commencement Date") and
will end on that date in the year 2010, unless earlier terminated by either
party pursuant to the terms hereof.  The term of this Agreement is referred to
herein as the "Term."


4.
Compensation and Benefits During the Employment Term.



 
(a)
Salary.  Commencing upon the date of this Agreement, Executive will be paid an
annual base salary of $600,000, payable bi-weekly (the "Salary").  At any time
and from time to time the Salary may be increased for the remaining portion of
the term if so determined by the Board of Directors of Company after a review of
Executive's performance of his duties hereunder.



(b)
Bonus.  As further compensation, Executive will be eligible for bonuses as
determined from time to time by the Board of Directors.


 
Employment Agreement - Page 1

--------------------------------------------------------------------------------

 

 
(c)
Expenses. Upon submission of a detailed statement and reasonable documentation,
Company will reimburse Executive in the same manner as other executive officers
for all reasonable and necessary or appropriate out-of-pocket travel and other
expenses incurred by Executive in rendering services required under this
Agreement.



 
(d)
Benefits;  Insurance.



 
(i)
Medical, Dental and Vision Benefits.  During this Agreement, Executive and his
dependents will be entitled to receive such group medical, dental and vision
benefits as Company may provide to its other executives, provided such coverage
is reasonably available, or be reimbursed if Executive is carrying his own
similar insurance.



 
(ii)
Benefit  Plans.  The Executive will be entitled to participate in any benefit
plan or program of the Company which may currently be in place or implemented in
the future.



 
(iii)
Other Benefits.  During the Term, Executive will be entitled to receive, in
addition to and not in lieu of base salary, bonus or other compensation, such
other benefits and normal perquisites as Company currently provides or such
additional benefits as Company may provide for its executive officers in the
future.



 
(e)
Vacation.  Executive will be entitled to two weeks paid vacation each year of
this Agreement.



5. 
Confidentiality and Non-Competition.



(a)
Confidentiality.  In the course of the performance of Executive's duties
hereunder, Executive recognizes and acknowledges that Executive may have access
to certain confidential and proprietary information of Company or any of its
affiliates.  Without the prior written consent of Company, Executive shall not
disclose any such confidential or proprietary information to any person or firm,
corporation, association, or other entity for any reason or purpose whatsoever,
and shall not use such information, directly or indirectly, for Executive's own
behalf or on behalf of any other party.  Executive agrees and affirms that all
such information is the sole property of Company and that at the termination
and/or expiration of this Agreement, at Company's written request, Executive
shall promptly return to Company any and all such information so requested by
Company.



 
The provisions of this Section 5 shall not, however, prohibit Executive from
disclosing to others or using in any manner information that:



(i)
has  been  published  or  has become part of the public domain other than by
acts, omissions or fault of  Executive;


 
Employment Agreement - Page 2

--------------------------------------------------------------------------------

 

 
(ii)
has been furnished or made known to Executive by third parties (other than those
acting directly or indirectly for or on behalf of Executive) as a matter of
legal right without restriction on its use or disclosure;



 
(iii)
was in the possession of Executive prior to obtaining such information from
Company in connection with the performance of this Agreement; or



(iv)
is required to be disclosed by law.



 
(b)
Non-Competition.  Executive agrees that he will not, for himself, on behalf of,
or in conjunction with any person, firm, corporation or entity, either as
principal, employee, shareholder, member, director, partner, consultant, owner
or part-owner of any corporation, partnership or any other type of business
entity, directly or indirectly, own, manage, operate, control, be employed by,
participate in, or be connected in any manner with the ownership, management,
operation, or control of any establishment which has live female nude or
semi-nude entertainment or is in any business similar to or competitive with the
female entertainment business presently conducted by the Company anywhere in the
United States within 50 miles of any female entertainment business of the
Company or any female entertainment business of the Company under construction,
under contract, in development or leased by or to the Company, for a period of
two years (the “Non-Compete Period”) from the termination of this
Agreement.  However, in the event of the termination of Executive's employment
pursuant to Section 7(d) or 7(f), the Non-Compete Period shall be six months.



Executive agrees not to hire, solicit or attempt to solicit for employment by
Executive or any company to which he may be involved, either directly or
indirectly, any party who is an employee or independent contractor of the
Company or any entity which is affiliated with the Company, or any person who
was an employee or independent contractor of the Company or any entity which is
affiliated with the Company within the two year period immediately following the
termination of this Agreement.
 
Executive acknowledges that he has carefully read and considered all provisions
of this Agreement and agrees that:


(i)
Due to the nature of the Company's business, the foregoing covenants place no
greater restraint upon Executive than is reasonably necessary to protect the
business and goodwill of the Company;



(ii)
These covenants protect the legitimate interests of the Company and do not serve
solely to limit the Company's future competition;



(iii)
This Agreement is not an invalid or unreasonable restraint of trade;


 
Employment Agreement - Page 3

--------------------------------------------------------------------------------

 

(iv)
A breach of these covenants by Executive would cause irreparable damage to the
Company;



(v)
These covenants are reasonable in scope and are reasonably necessary to protect
the Company's business and goodwill which the Company has established through
its own expense and effort; and



(vi)
The signing of this Agreement is necessary as part of the consummation of the
transactions described in the preamble.



6.    Indemnification.  The Corporation shall to the full extent permitted by
law or as set forth in the Articles of Incorporation and the Bylaws of the
Company, indemnify, defend and hold harmless Executive from and against any and
all claims, demands, liabilities, damages, loses and expenses (including
reasonable attorney's fees, court costs and disbursements) arising out of the
performance by him of his duties hereunder except in the case of his willful
misconduct.


7.    Termination.  This Agreement and the employment relationship created
hereby will terminate (i) upon the death or disability of Executive under
section 7(a) or 7(b); (ii) with cause under Section 7(c); (iii) for good reason
under Section 7(d); (iv) upon the voluntary termination of employment by
Executive under Section7(e); or without cause under Section 7(f).


 
(a)
Disability.  The Company shall have the right to terminate the employment of the
Executive under this Agreement for disability in the event Executive suffers an
injury, illness, or incapacity of such character as to substantially disable him
from performing his duties without reasonable accommodation by the Company
hereunder for a period of more than one hundred eighty (180) consecutive days
upon the Company giving at least thirty (30) days written notice of termination.



 
(b)
Death.  This Agreement will terminate on the Death of the Executive.



 
(c)
With Cause.  The Company may terminate this Agreement at any time because of (i)
Executive's material breach of any term of the Agreement, (ii) the determination
by the Board of Directors in the exercise of its reasonable judgment that
Executive has committed an act or acts constituting a felony or other crime
involving moral turpitude, dishonesty or theft or fraud; or (iii) Executive's
gross negligence in the performance of his duties hereunder, provided, in each
case, however, that the Company shall not terminate this Agreement pursuant to
this Section 7(c) unless the Company shall first have delivered  to  the
Executive, a notice which specifically identifies such breach or misconduct and
the executive shall not have cured the same within fifteen (15) days after
receipt of such notice.



 
(d)
Good Reason.  The Executive may terminate his employment for "Good  Reason" if:


 
Employment Agreement - Page 4

--------------------------------------------------------------------------------

 

 
(i)
he is assigned, without his express written consent, any duties materially
inconsistent with his positions, duties, responsibilities, or status with the
Company as of the date hereof, or a change in his reporting responsibilities or
titles as in effect as of the date hereof; provided, however, that Executive
must provide the Company with written notice of his dispute of such
re-assignment of duties or change in his reporting responsibilities under this
Section 7(d)(i) and give the Company opportunity to cure such inconsistency.  If
such dispute is not resolved within thirty (30) days, the Company shall submit
such dispute to arbitration under Section 14.



 
(ii)
his compensation is reduced;



 
(iii)
the Company does not pay any material amount of compensation due hereunder and
then fails either to pay such amount within the ten (10) day notice period
required for termination hereunder or to contest in good faith such
notice.  Further, if such contest is not resolved within thirty (30) days, the
Company shall submit such dispute to arbitration under Section 14.



(e)
Voluntary Termination.  The Executive may terminate his employment voluntarily.

 
(f) 
 Without Cause.  The Company may terminate this Agreement without cause.


 
8.
Obligations of Company Upon Termination.



 
(a)
In the event of the termination of Executive's employment pursuant to Section 7
(a), (b), (c) or (e), Executive will be entitled only to the compensation earned
by him hereunder as of the date of such termination (plus life insurance or
disability benefits if applicable and provided for pursuant to Section 4(c)).



 
(b)
In the event of the termination of Executive’s employment pursuant to Section 7
(d) or (f), Executive will be entitled to receive in one lump sum payment the
full remaining amount under the Term of this Agreement to which he would have
been entitled had this Agreement not been terminated.



9.    Waiver of Breach.  The waiver by any party hereto of a breach of any
provision of this Agreement will not operate or be construed as a waiver of any
subsequent breach by any party.


10.      Costs.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party will be entitled to
reasonable attorney's fees, costs and necessary disbursements in addition to any
other relief to which he or it may be entitled.

 
Employment Agreement - Page 5

--------------------------------------------------------------------------------

 

11.      Notices.  Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
will be deemed to have been duly given if given in writing and personally
delivered or within two days if sent by mail, registered or certified, postage
prepaid with return receipt requested, as follows:


 
If to Company:
Rick's Cabaret International, Inc.

10959 Cutten Road
Houston, Texas 77066
Attention: Travis Reese, Executive Vice President


 
If to Executive:
Eric Langan

10959 Cutten Road
Houston, Texas 77066


Notices delivered personally will be deemed communicated as of actual receipt.


12.      Entire Agreement.  This Agreement and the agreements contemplated
hereby constitute the entire agreement of the parties regarding the subject
matter hereof, and supersede all prior agreements and understanding, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof.


13.      Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
this Agreement, such provision will be fully severable and this Agreement will
be construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof will remain
in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.  Furthermore, in lieu of
such illegal, invalid or unenforceable provision there will be added
automatically as part of this Agreement a provision as similar in its terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.


14.      Arbitration.  If a dispute should arise regarding this Agreement the
parties agree that all claims, disputes, controversies, differences or other
matters in question arising out of this relationship shall be settled finally,
completely and conclusively by arbitration in Houston, Texas in accordance with
the Commercial Arbitration Rules of the American Arbitration Association (the
"Rules").  The governing law of this Agreement shall be the substantive law of
the State of Texas, without giving effect to conflict of laws.  A decision of
the arbitrator shall be final, conclusive and binding on the Company and
Executive.  Any arbitration held in accordance with this paragraph shall be
private and confidential and no person shall be entitled to attend the hearings
except the arbitrator, Executive, Executive's attorneys, a representative of the
Company, the Company's attorneys, and advisors to or witnesses for any party.
The matters submitted to arbitration, the hearings and proceedings and the
arbitration award shall be kept and maintained in the strictest confidence by
Executive and the Company and shall not be discussed, disclosed or communicated
to any persons except as may be required for the preparation of expert
testimony.  On request of any party, the record of the proceeding shall be
sealed and may not be disclosed except insofar, and only insofar, as may be
necessary to enforce the award of the arbitrator and any judgement enforcing an
award.  The prevailing party shall be entitled to recover  reasonable and
necessary attorneys' fees and costs from the non-prevailing party and the
determination of such fees and costs and the award thereof shall be included in
the claims to be resolved by the arbitrator hereunder.

 
Employment Agreement - Page 6

--------------------------------------------------------------------------------

 

15.      Captions.  The captions in this Agreement are for convenience of
reference only and will not limit or otherwise affect any of the terms or
provisions hereof.


16.      Gender and Number.  When the context requires, the gender of all words
used herein will include the masculine, feminine and neuter and the number of
all words will include the singular and plural.


17.      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which will
constitute one and the same instrument, but only one of which need be produced.


18.   -   Company Authorization.  The Company represents that the Board of
Directors has approved this Agreement.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement to
become effective as of the day and year first above written.



 
COMPANY:
       
RICK'S CABARET INTERNATIONAL, INC.
             
By:
/s/ Travis Reese
   
Travis Reese, Executive Vice President
                   
EXECUTIVE:
             
By:
/s/ Eric Langan
   
Eric Langan





Employment Agreement - Page 7

--------------------------------------------------------------------------------